UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6893


UNITED STATES OF AMERICA,

                     Petitioner - Appellee,

              v.

DUANE LETROY BERRY,

                     Respondent - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. W. Earl Britt, Senior District Judge. (5:20-hc-02085-BR)


Submitted: September 24, 2020                               Decided: September 29, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Duane Letroy Berry, Appellant Pro Se. Genna Danelle Petre, Special Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Duane Letroy Berry—a former federal criminal defendant against whom a civil

commitment proceeding is pending—seeks to appeal the district court’s order denying his

motion for a temporary restraining order. This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47

(1949). The order Berry seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.   Accordingly, we dismiss the appeal for lack of

jurisdiction. We deny Berry’s motions to amend or correct the caption, to recall and stay

the order, and to amend or correct the record or certified list. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            2